





EXHIBIT 10.4


CONSULTING AGREEMENT


This Consulting Agreement ("Agreement") is made as of April 18, 2017, by and
between bebe stores, inc., a California corporation, and its subsidiaries party
hereto (collectively, "Merchant" or a "~"), Great American Group, LLC, a
California limited liability company ("Great American"), and Tiger Capital
Group, LLC, a Massachusetts limited liability company ("Tiger"; together with
Great American, "Consultant" and, together with Merchant, the "Parties").


RECITALS


WHEREAS, Merchant operates retail stores and desires that the Consultant provide
consulting services to Merchant with respect to Merchant's (a) sale of all of
the Merchandise (as hereinafter defined) from Merchant's one hundred forty seven
(147) retail store locations identified on Exhibit A attached hereto (each
individually a "Store," and collectively the "Stores") and Merchant's
distribution center identified on Exhibit B attached hereto ("DC") by means of a
"store closing", "sale on everything", "everything must go" or similar sale in
the Stores as provided for herein; and (b) disposition of the Owned FF&E (as
hereinafter defined) in the Stores (as further described below, the "Sale").


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Consultant and Merchant hereby
agrees as follows:


Section 1. Appointment of Consultant


Effective as of the date hereof, Merchant hereby appoints the Consultant, and
the Consultant hereby agrees to serve, as Merchant's exclusive independent
consultant in connection with the conduct of the Sale on the terms and
conditions of this Agreement. Subject to any limitations, restrictions or
prohibitions, imposed under the applicable leases for the Stores and/or
applicable state or local laws or regulations, Consultant shall be authorized to
advertise the Sale as a "store closing", "sale on everything", "everything must
go" or similar-themed sale.


Section 2. Merchandise


For purposes hereof, "Merchandise" shall mean all goods, saleable in the
ordinary course, located in the Stores on the Sale Commencement Date (defined
below), delivered thereto from the DC after the Sale Commencement Date, but does
not include owned furnishings, trade fixtures, equipment and improvements to
real property that are located in the Stores (collectively, "Owned FF&E").
Merchandise expressly excluded an inventory or other assets located in
Merchants' other retail store locations, the Distribution Center and/or
corporate offices.


Section 3. Sale Term


For each Store, the Sale shall commence on April 20, 2017 (the "Sale
Commencement Date"), and shall conclude no later than May 28, 20 I 7 (the "Sale
Tennination Date"); provided, however, that the Parties may mutually agree in
writing to extend or terminate the Sale at any Store prior to the Sale
Termination Date (it being understood that, if the timing set forth herein
changes, Merchant and


1

--------------------------------------------------------------------------------





Consultant shall mutually agree on adjustments to the Expense Budget and
Consultant's compensation). For any Store, the period between the Sale
Commencement Date and the Sale Termination Date with respect to such Store shall
be referred to as the "Sale Term." At the conclusion of the Sale, Consultant
shall surrender the premises for each Store to Merchant in broom clean
condition; provided that unsold FF&E may be abandoned by Consultant in place at
the Stores or the DC without any cost or liability of any kind to Consultant.


Section 4. Project Management


(A) Consultant's Undertakings


During the Sale Term, Consultant shall provide Merchant with the following
services with respect to the conduct of the Sale: (a) provide a minimum of ten
(10) qualified supervisors, comprised of one ( 1) lead supervisor, one (I)
financial and accounting supervisor, one ( l) distribution center supervisor (2
weeks only) and eight (8) field supervisors (collectively, the "Supervisors"),
engaged by Consultant and dedicated by Consultant to oversee the Sale of the
Merchandise from the Stores; provided however, as the Sale progresses, Merchant
and Consultant have the right to agree to reduce the minimum number of dedicated
Supervisors based upon the circumstances; (b) determine appropriate
point-of-sale and external advertising for the Stores, approved in advance by
Merchant; (c) determine appropriate discounts with respect to Merchandise,
staffing levels for the Stores and the DC, approved in advance by Merchant, and
appropriate bonus and incentive programs, if any, for the Stores' and the DC'
employees, approved in advance by Merchant; (d) oversee display of
Merchandise for the Stores; (e) evaluate sales of Merchandise by category and
sales reporting and monitor expenses; (f) maintain the confidentiality of all
proprietary or non-public information regarding Merchant in accordance with the
provisions of the confidentiality agreement signed by the Parties; (g) assist
Merchant in connection with managing and controlling loss prevention and
employee relations matters; and (h) provide such other related services deemed
necessary or appropriate by Merchant and Consultant.


The Parties expressly acknowledge and agree that the Supervisors are independent
contractors engaged by Consultant (not Merchant), Merchant shall have no direct
liability to the Supervisors for wages, benefits, severance pay, termination
pay, vacation pay, pay in lieu of notice of termination or any other liability
arising from Consultant's hiring or engagement of the Supervisors, and the
Supervisors shalt not be considered employees of Merchant.


(B) Merchant's Undertakings


During the Sale Tenn, Merchant shall (a) be the employer of the Stores' and the
DC' employees, other than the Supervisors; (b) pay all taxes, costs, expenses,
accounts payable, and other liabilities relating to the Stores, the DC, the
Stores' employees and other representatives of Merchant; (c) prepare and process
all tax forms and other documentation; (d) collect all sales taxes and pay them
to the appropriate taxing authorities for the Stores; (e) use reasonable efforts
to cause Merchant's employees to cooperate with Consultant and the Supervisors;
(f) execute all agreements determined by the Merchant and Consultant to be
necessary or desirable for the operation of the Stores, the DC during the Sale;
(g) arrange for the ordinary maintenance of all point-of-sale equipment required
for the Stores; and (h) use reasonable efforts to ensure that Consultant has
quiet use and enjoyment of the Stores for the Sale Tenn in order to perform its
obligations under this Agreement.


2

--------------------------------------------------------------------------------





Merchant shall provide throughout tbe Sale Term central administrative services
necessary for the Sale, including, without limitation, customary POS
administration, sales audit, cash reconciliation, accounting, and payrolJ
processing, all at no cost to Consultant.


The Parties expressly acknowledge and agree that Consultant shall have no
liability to Merchant's employees for wages, benefits, severance pay,
termination pay, vacation pay, pay in lieu of notice of termination or any other
liability arising from Merchant's employment, hiring or retention of its
employees, and such employees shall not be considered employees of Consultant.


Section 5. The Sale


All sales of Merchandise shall be made on behalf of Merchant. Consultant does
not have, nor shall it have, any right, title or interest in the Merchandise.
All sales of Merchandise shall be by cash, gift card, gift certificate,
merchandise credit, or credit card and, at Merchant's discretion, by check or
otherwise in accordance with Merchant's policies, and shall be "final" with no
returns accepted or allowed, unless otherwise directed by Merchant.


Section 6. Consultant's Fee and Expenses in Connection with the Sale


(i) Consultant's Fee


In consideration of its services rendered hereunder with respect to the Stores,
Consultant shall be paid a fee equal to five hundred fifty thousand dollars
($550,000) (the "Consultant's Fee").


(ii) Expenses


Merchant shall be responsible for all expenses of the Sale, including without
limitation all Store-level and DC-level operating expenses. To control expenses
of the Sale, Merchant and Consultant have estabJishedan aggregate budget for the
Sale at the Stores (the "Expense Budget"), a copy of which is attached as
Exhibit C, which the Consultant shall not exceed in the aggregate absent
Merchant's written consent. The Expense Budget may only be modified by mutual
agreement of Consultant and Merchant. The costs of supervision set forth on
Exhibits C include, among other things, industry standard deferred compensation.


(iii) Reconciliation: Payment


All accounting matters (including, without limitation, ten percent (10%) of the
Consultant's Fee, and Consultant incurred expenses per the Expense Budget that
are reimbursable or payable to Consultant) shall be reconciled on every
Wednesday for the prior week and shall be paid within seven (7) days after each
such weekly reconciliation. The Parties shall complete a final reconciliation
and settlement of all amounts payable to Consultant and contemplated by this
Agreement (including, without limitation, Expense Budget items, and fees earned
hereunder) no later than ten (10) days following the Sale Termination Date for
the last Store (the "Final Reconciliation").


Section 7. Indemnification


(i) Merchant's Indemnification





--------------------------------------------------------------------------------





Merchant shall indemnify, defend, and hold Consultant and its consultants,
members, managers, partners, officers, directors, employees, attorneys,
advisors, representatives, lenders, potential co• investors, principals,
affiliates, and Supervisors (collectively, "Consultant Indemnified Parties")
harmless from and against all liabilities, claims, demands, damages, costs and
expenses (including reasonable attorneys' fees) arising from or related to: (a)
the willful or negligent acts or omissions of Merchant or the Merchant
Indemnified Parties (as defined below); (b) the material breach of any provision
of this Agreement by Merchant; (c) any liability or other claims, including,
without limitation, product liability claims, asserted by customers, any Store
employees (under a collective bargainirrg agreemenror otl'fl!'rwise), or
anyother person-(excluding Consultari · Tunemnified Partie.s) against Consultant
or an Consultant Indemnified Party, except claims arising from Consultant's
gross negligence, willful misconduct or unlawful behavior; ( d) any harassment,
discrimination or violation of any laws or regulations or any other unlawful,
tortuous or otherwise actionable treatment of Consultant's Indemnified Parties
or Merchant's customers by Merchant or Merchant's Indemnified Parties; and (e)
Merchant's failure to pay over to the appropriate taxing authority any taxes
required to be paid by Merchant during the Sale Tenn in accordance with
applicable law.


(ii) Consultant's Indemnification


Consultant shall indemnify, defend and hold Merchant and its consultants,
members, managers, partners, officers, directors, employees, attorneys,
advisors, representatives, lenders, potential co• investors, principals, and
affiliates (other than the Consultant or the Consultant Indemnified Parties)
(collectively, "Merchant Indemnified Parties") harmless from and against all
liabilities, claims, demands, damages, costs and expenses (including reasonable
attorneys' fees) arising from or related to (a) the willful or grossly negligent
acts or omissions of Consultant or the Consultant Indemnified Parties; (b) the
breach of any provision of, or the failure to perform any obligation under, this
Agreement by Consultant; (c) any liability or other claims made by Consultant's
Indemnified Parties or any other person (excluding Merchant Indemnified Parties)
against a Merchant Indemnified Party arising out of or related to Consultant's
conduct of the Sale, except claims arising from Merchant's gross negligence,
willful misconduct, or unlawful behavior; (d) any harassment, discrimination or
violation of any laws or regulations or any other unlawful, tortuous or
otherwise actionable treatment of Merchant Indemnified Parties, or Merchant's
customers by Consultant or any of the Consultant Indemnified Parties and (e) any
claims made by any party engaged by Consultant as an employee, agent,
representative or independent contractor arising out of such engagement.


Section 8. Insurance


(A) Merchant's Insurance Obligations


Merchant shall maintain throughout the Sale Term, liability insurance policies
(including, without limitation, products liability (to the extent currently
provided), comprehensive public liability insurance and auto liability
insurance) covering injuries to persons and property in or in connection with
the Stores, and shall cause Consultant to be named an additional insured with
respect to all such policies. At Consultant's request, Merchant shall provide
Consultant with a certificate or certificates evidencing the insurance coverage
required hereunder and that Consultant is an additional insured thereunder. In
addition, Merchant shall maintain throughout the Sale Tenn, in such amounts as
it currently has in effect, workers compensation insurance in compliance with
all statutory requirements.





--------------------------------------------------------------------------------





(B) Consultant's Insurance Obligations


As an expense of the Sale and set forth on the Expense Budget, Consultant shall
maintain throughout the Sale Tenn, liability insurance policies (including,
without limitation, products liability/completed operations, contractual
liability, comprehensive public liability and auto liability insurance) on an
occurrence basis in an amount of at least one million dollars ($ J ,000,000) and
an aggregate basis of at least five million dollars ($5,000,000) covering
injuries to persons and property in or in connection with Consultant's provision
of services at the Stores. Consultant shall name Merchant as an additional
insured and-toss-paye'e~urrdi::no"C"h pl:lltcy;-an-dupcfn execution
ortlfisAgreement prov-iaeivrerchant with a certificate or certificates
evidencing the insurance coverage required hereunder. In addition, Consultant
shall maintain throughout the Sale Term, workers compensation insurance
compliance with all statutory requirements. Further, should Consultant employ or
engage third parties to perform any of Consultant's undertakings with regard to
this Agreement, Consultant will ensure that such third parties are covered by
Consultant's insurance or maintain all of the same insurance as Consultant is
required to maintain pursuant to this paragraph and name Merchant as an
additional insured and loss payee under the policy for each such insurance.


Section 9. Representations, Warranties, Covenants and Agreements


(A) Merchant's Representations. Warranties, Covenants and Agreements.


Merchant warrants, represents, covenants and agrees that (a) Merchant is a
corporation duly organized, validly existing and in good standing under the laws
of its state of organization, with full power and authority to execute and
deliver this Agreement and to perform its obligations hereunder, and maintains
its principal executive office at the address set forth herein, (b) the
execution, delivery and performance of this Agreement has been duly authorized
by all necessary actions of Merchant and this Agreement constitutes a valid and
binding obligation of Merchant enforceable against Merchant in accordance with
its terms and conditions, and the consent of no other entity or person is
required for Merchant to fully perform all of its obligations herein, and (c)
other than as a result of the commencement ofa bankruptcy proceeding (as
contemplated in Section 19 below), the Stores and the DC will be operated in the
ordinary course of business in all respects, other than those expressly agreed
to by Merchant and Consultant; provided however, it is agreed and understood
that both prior to and after the date of this Agreement that (i) Merchant began
the process of emptying the DC and transferring the Merchandise located therein
to the Stores; and (ii) Merchant began the process of consolidating the goods in
its other retail store locations into the DC and the Stores.


(B) Consultant's Representations, Warranties. Covenants and Agreements,


Consultant warrants, represents, covenants and agrees that (a) Consultant is a
limited liability company duly organized, validly existing and in good standing
under the laws of its state of organization, with full power and authority to
execute and deliver this Agreement and to perform the Consultant's obligations
hereunder, and maintains its principal executive office at the addresses set
forth herein, (b) the execution, delivery and performance of this Agreement has
been duly authorized by all necessary actions of Consultant and this Agreement
constitutes a valid and binding obligation of Consultant enforceable against
Consultant in accordance with its terms and conditions (except as such
enforceability may be limited by applicable bankruptcy, reorganization,
moratorium or other similar laws affecting creditors' rights generally and by
general principles of equity (regardless of





--------------------------------------------------------------------------------





whether enforceability is consider in a proceeding in equity or at Jaw)), and
the consent of no other entity or person is required for Consultant to fully
perform all of its obligations herein, ( c) Consultant shall comply with the
provisions of the leases that would limit or restrict the conduct or
advertisement of the Sale; provided however, prior to the Sale Commencement Date
Merchant shall provide Consultant with a written summary of such restrictions;
(d) Consultant shall comply with and act in accordance with any and all
applicable state and local laws, rules, and regulations, and other legal
obligations of all governmental authorities, ( e) no non-emergency repairs or
maintenance in the Stores will be conducted without Merchant's prior written
consent, and (f) Consultant will not take any disciplinary action against any
employee of Merchant.


Section 10. Furniture, Fixtures and Equipment


Consultant shall sell the Owned FF&E in the Stores from the Stores themselves.
Merchant shall be responsible for all reasonable costs and expenses incurred by
Consultant in connection with the sale of Owned FF&E, which costs and expenses
shall be incurred pursuant to a budget or budgets to be established from time to
time by mutual agreement of the Parties. Consultant shall have the right to
abandon at the Stores and the DC any unsold Owned FF&E without any cost or
liability of any kind to Consultant.


In consideration for providing the services set forth in this Section 10,
Consultant shall be entitled to a commission from the sale of the Owned FF&E
equal to fifteen percent (15%) of the gross proceeds of the sale of the Owned
FF&E (the "FF&E").


Merchant shall remit to Consultant the Owned FF&E Fee within seven (7) days
after each such weekly reconciliation.


Section 11. Termination


The following shall constitute "Termination Events" hereunder:


(a)
Merchant's or Consultant's failure to perform any of their respective material
obligations hereunder,which failure shall continue uncured seven (7) days after
receipt of written notice thereof to the defaulting Party;



(b)
Any representation or warranty made by Merchant or Consultant is untrue in any
material respect as of the date made or at any time and throughout the Sale
Term; or



(c)
the Sale is terminated or materially interrupted or impaired for any reason
other than an event of default by Consultant or Merchant.



If a Termination Event occurs, the non-defaulting Party (in the case of an event
of default) or either Party (if the Sale is otherwise terminated or materially
interrupted or impaired) may, in its discretion, elect to terminate this
Agreement by providing seven (7) business days' written notice thereof to the
other Party and, in the case of an event of default, in addition to terminating
this Agreement, pursue any and all rights and remedies and damages resulting
from such default. If this Agreement is terminated, Merchant shall be obligated
to pay Consultant all amounts due under this Agreement through and including the
termination date.





--------------------------------------------------------------------------------





Section 12. Notices


All notices, certificates, approvals, and payments provided for herein shall be
sent by electronic mail as follows: (a) To Merchant: hebe stores, inc., 400
Valley Drive, Brisbane, CA 94005 DD: 415.657.4644, Attn: Gary Bosch, Vice
President, Corporate Counsel & Secretary, and Walter Parks, President and Chief
Operating Officer, Email: gbosch@bebe.com and wparks@bebe.com; (b) To
Consultant: (i) Great American Group, 21255 Burbank Blvd, Woodland Hills, CA
91367, Attn: Scott Carpenter, President, Retail Solutions, and Alan N. Forman,
EVP & GC, Facsimile: (818) 746-9170, Email: scamenter@greatamerican.com and
aforman@brileyfin.com; and (ii)
Tiger Capital Group, LLC, 60·State Street, l lth floor, Boston;-MA 0.2109, Attn:
Michael Mc<3rail, Facsimile: (617) 523-3007, Email: mmcgrail@tigergroup.com, or
(c) such other address as may be designated in writing by Merchant or
Consultant.


Section 13. Independent Consultant


Consultant's relationship to Merchant is that of an independent contractor
without the capacity to bind Merchant in any respect. No employer/employee,
principal/agent, joint venture or other such relationship is created by this
Agreement. Merchant shall have no control over the hours that Consultant or its
employees or assistants or the Supervisors work or the means or manner in which
the services that will be provided are performed and Consultant is not
authorized to enter into any contracts or agreements on behalf of Merchant or to
otherwise create any obligations of Merchant to third parties, unless authorized
in writing to do so by Merchant.


Section 14. Non-Assignment


Neither this Agreement nor any of the rights hereunder may be transferred or
assigned by either Party without the prior written consent of the other Party.
No modification, amendment or waiver of any of the provisions contained in this
Agreement, or any future representation, promise or condition in connection with
the subject matter of this Agreement, shall be binding upon any Party to this
Agreement unless made in writing and signed by a duly authorized representative
or agent of such Party. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective heirs, legal representatives,
successors and permitted assigns.


Section 15. Severability


If any term or provision of this Agreement, as applied to either Party or any
circumstance, for any reason shall be declared by a court of competent
jurisdiction to be invalid, illegal, unenforceable, inoperative or otherwise
ineffective, that provision shall be limited or eliminated to the minimum extent
necessary so that this Agreement shall otherwise remain in full force and effect
and enforceable. If the surviving portions of the Agreement fail to retain the
essential understanding of the Parties, the Agreement may be terminated by
mutual consent of the Parties.


Section 16. Governing Law and Jun Waiver


This Agreement, and its validity, construction and effect, shall be governed by
and enforced in accordance with the internal laws of the State of California
(without reference to the conflicts oflaws provisions therein). Merchant and
Consultant waive their respective rights to trial by jury of any cause of
action, claim, counterclaim or cross-complaint in any action, proceeding and/or
hearing





--------------------------------------------------------------------------------





brought by either Consultant against Merchant or Merchant against Consultant on
any matter whatsoever arising out of, or in any way connected with, this
Agreement, the relationship between Merchant and Consultant, any claim of injury
or damage or the enforcement of any remedy under any law, statute or regulation,
emergency or otherwise, now or hereafter in effect.


Section 17. Entire Agreement


This Agreement, together with all additional schedules and exhibits attached
hereto, constitutes a single, integrated written contract expressing the entire
agreement of the Parties concerning the subje.c.t matter, hereof. _Nn.
cov.enants,-agreements,-r.epresentations-or warrantiescofcany -kind whatsoever
have been made by any Party except as specifically set forth in this Agreement.
All prior agreements, discussions and negotiations are entirely superseded by
this Agreement.


Section 18. Execution


This Agreement may be executed simultaneously in counterparts (including by
means of electronic mail, facsimile or portable document format (pdf) signature
pages), any one of which need not contain the signatures of more than one party,
but all such counterparts taken together shall constitute one and the same
instrument. This Agreement, and any amendments hereto, to the extent signed and
delivered by means of electronic mail, a facsimile machine or electronic
transmission in portable document format (pdf), shall be treated in all manner
and respects as an original thereof and shall be considered to have the same
binding legal effects as if it were the original signed version thereof
delivered in person.


Section 19. Bankruptcy; Jurisdiction; Venue


In the event of a bankruptcy proceeding is commenced by or against the Merchant,
Merchant shall immediately file a motion seeking expedited entry of an interim
order (the "Interim Approval Order") and a final order (the "Final Approval
Order"), in each case by the applicable United States bankruptcy court (the
"Bankruptcy Court") under section 327, 328 and 365 of the Bankruptcy Code, in
form and substance reasonably acceptable to Consultant, authorizing the
Merchant's assumption of and approving of this Agreement. The Merchant shall use
the Merchant's best efforts to ensure that the Interim Approval Order and the
Final Approval Order shall be entered and specifically provide, among other
things, that: (i) Consultant is being retained pursuant to sections 327 and 328
of title 11, United States Code (the "Bankruptcy Code") by the Merchant; (ii)
the payment of all fees and reimbursement of expenses hereunder to Consultant is
approved under section 328(a) of the Bankruptcy Code without further order of
the Bankruptcy Court and shall be free and clear of all liens, claims and
encumbrances; (iii) all such payments of fees and reimbursement of expenses
shall be made on a weekly basis without further order of the Bankruptcy Court
and in accordance with this Agreement; (iv) Consultant is not required to
maintain time records or file interim or final fee applications;(v) the
transaction contemplated hereby is approved and this Agreement is assumed; (vi)
the Sale is authorized without the necessity of Consultant or Merchant complying
with state and local rules, Jaws, ordinances and regulations, including, without
limitation, permitting and licensing requirements, that would otherwise govern
the Sale; (vii) the Sale is authorized notwithstanding restrictions in leases,
reciprocal easement agreements or other contracts that purport to restrict the
Sale or the necessity of obtaining any third party consents; and (viii) Merchant
and Consultant are authorized to take all further actions as are necessary or
appropriate to carry out the terms and conditions of this Agreement. Following
the commencement of bankruptcy proceedings by or against





--------------------------------------------------------------------------------





the Merchant, any legal action, suit or proceeding arising in connection with
this Agreement shall be submitted to the exclusive jurisdiction of the
Bankruptcy Court and each Party hereby waives any defenses or objections based
on lack of jurisdiction, improper venue or forum non conveniens.








[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Consultant and the Merchant hereby execute this
Agreement by their duly authorized representatives as a sealed instrument as of
the day and year first written above.


signature104.jpg [signature104.jpg]







--------------------------------------------------------------------------------






Exhibit A Store List
storelist.jpg [storelist.jpg]





--------------------------------------------------------------------------------






bebe


DM.RD Contact List


contactlist2.jpg [contactlist2.jpg]





--------------------------------------------------------------------------------






contactlist.jpg [contactlist.jpg]





--------------------------------------------------------------------------------










EXHIBIT "B"


TO


bebe stores, inc. CONSULTING AGREEMENT




Distribution Center(s)






Address:


4995 Industrial Way
Benicia, CA 94510





--------------------------------------------------------------------------------






bebeexpensereport.jpg [bebeexpensereport.jpg]



